Citation Nr: 0032801	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  96-45 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hemochromatosis.

4.  Entitlement to service connection for hypertensive 
amnesiac disorder.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for bronchiectasis.

7.  Entitlement to service connection for Anthrax shot 
residuals.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from September 1957 to 
September 1960 and from July to September 1992.  He also had 
service in the Air National Guard and the United States Air 
Force Reserve.  Service in Panama, Central America is also 
noted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The veteran contends in part that his disabilities are the 
result of an anthrax inoculation, which was given during a 
weekend training period with the Air National Guard from 1975 
to 1977.  This case was previously before the Board in April 
1999.  At that time the case was remanded to the RO for 
additional development of the evidence, to include obtaining 
the appellant's military vaccination and inoculation records.  
In conjunction with the Remand the RO undertook extensive 
efforts to obtain theses records but was unsuccessful.  

He also maintains that the hepatitis C was cause by exposure 
to various elements and food when he was stationed in Panama 
from July to September 1992 and may 1993.  He also served in 
Panama in May 1993.  A September 1996 statement from Dr. J. 
A. P. is to the effect that the appellant was exposed to 
hepatitis C in areas where sanitation was not good such a 
Panama and the Philippines.  

During a videoconference in October 1998 the veteran 
testified that he was evaluated on three occasions during the 
1970s and 1980s and was informed by the physicians that he 
apparently was having a reaction to the anthrax vaccine.  He 
indicated that these records could not be located.  The Board 
is of the opinion that additional development in this area is 
warranted.

Accordingly, this case is REMANDED for the following:

1.  It is requested that the RO inform the 
veteran that opinions from the doctors who 
treated him in the 1970s and 1980s, and 
identified his symptoms as being a 
reaction to the claimed anthrax vaccine, 
would be beneficial in completing his 
application for benefits.  38 U.S.C.A. 
§ 5103 (West 1991).  He should be 
furnished the appropriate release of 
information forms.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  It is requested that the RO contact 
the appropriate military source (s) in 
order to determine whether members of the 
Air National Guard for the State of 
Alabama while on active duty for training 
or inactive duty training were 
administered anthrax shots apparently from 
1975 through 1977.  

4.  If it can be determined that anthrax 
shots were administered to members of the 
Alabama Air National Guard from 1975 
through 1976, a VA examination should be 
conducted by an appropriate specialist to 
determine whether the disabilities in 
issue were caused or, if existing prior to 
the inoculation, were aggravated by the 
anthrax vaccination.  The examiner should 
be provided with the veteran's claims 
folder and a copy of this Remand for 
review in conjunction with the 
examination.  All appropriate tests and 
studies should be accomplished at this 
time.  A complete rational for any opinion 
expressed should be included in the 
examination report.

5.  A VA examination should be conducted 
by a specialist in liver disorders to 
determine the nature, severity and 
etiology of the hepatitis C.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
for review in conjunction with the 
examination.  All appropriate tests and 
studies should be accomplished at this 
time.  It is requested that the examiner 
obtain a detailed history of potential 
exposure to agents that may cause 
hepatitis C, to include his service in 
Panama from July and September 1992 and 
May 1993.  Following the examination, it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that the hepatitis C is related to the 
veteran's service.  The examiner's 
attention is directed to the September 
1996 statement from Dr. J. A. P.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.  

6.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





